Citation Nr: 1243928	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  04-39 074	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sensorineural hearing loss.

2.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case has since been transferred to the RO in Pittsburg, Pennsylvania.

This case was previously before the Board in June 2006, September 2010, and February 2012.  For the reasons discussed below, the Board finds that the AMC has not substantially complied with the mandates of the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the February 2012 remand, the Board requested that the agency of original jurisdiction (AOJ) obtain the appellant's VA treatment records dating prior to August 26, 2008, and subsequent to September 15, 2010.  In February 2012, the AOJ requested the appellant's records from September 1977 through April 1996, specifically to include reports for the period from August 1986, from the Tuscaloosa VA Medical Center (VAMC).  In the request, the AOJ asked that the VAMC send a negative response if the records were unavailable.  The Tuscaloosa VAMC sent VA treatment records from April 1996 through September 1997, but did not indicate whether the other records were unavailable.  One of the records obtained, from May 1996 indicates that the appellant reported having previous rehab treatment at Tuskegee in 1992.  As the AOJ did not receive a negative response regarding the missing VA treatment records and the records indicate there are missing treatment records from the Tuskegee, Alabama, VAMC from 1992, the Board finds that there has not been substantial compliance with the mandates of the February 2012 remand and the claim must be remanded.

The appellant had a VA audiological examination in January 2008.  The VA examiner stated that she could not provide an opinion as to whether the appellant's hearing loss was related to service without mere speculation.  The VA examiner indicated that she could not provide an opinion without another in-service audiogram.  Most of the appellant's service treatment records are unavailable.  However, the appellant is competent to report symptoms capable of lay observation such as hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He reported that he had decreased hearing in service.  An April 1996 VA treatment record, dated six years prior to the appellant's claim, reflects that the appellant reported that he had some hearing loss in service.  As the appellant has asserted that he has had hearing loss since service, and the VA examiner did not appear to consider his statements, the opinion is inadequate and a new VA opinion is necessary.  

In regard to the appellant's claim for a right wrist disability, the appellant was provided with a VA examination in January 2008.  The appellant reported that he fractured his wrist in service.  The VA examiner found that it was more likely as not that his wrist pain and arthritis was due to his traumatic fracture during service time.  The VA examiner did not provide a rationale for the opinion.  Further, the April 1996 VA treatment record reflects that the appellant reported that he strained his right wrist in service.  The appellant's service treatment records, other than his enlistment examination report, have not been associated with the claims file.  As the appellant has separately asserted that he fractured his right wrist and service and sprained it, his statements conflict.  Since the VA examiner did not provide a rationale for the opinion and the evidence reflects that the appellant may not have fractured his right wrist in service as the January 2008 VA examiner assumed, the VA examination is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As VA provided the appellant with an examination and it was inadequate, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment records from September 1977 through April 1996, specifically to include reports for the period from August 1986, from the Tuscaloosa, Alabama, VAMC and records from 1992 from the Tuskegee, Alabama, VAMC.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the etiology of his hearing loss.

The VA examiner should provide an opinion as to whether the appellant's hearing loss is at least as likely as not (likelihood of at least 50%) related to service.  The VA examiner should consider the appellant's statements that he has had hearing loss since service.  See e.g. April 1996 VA treatment record.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the etiology the appellant's right wrist disability.  

The VA examiner should provide an opinion as to whether the appellant has a right wrist disability that is at least as likely as not (likelihood of at least 50%) related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for sensorineural hearing loss and entitlement to service connection for a right wrist disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


